Citation Nr: 1334222	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-18 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to a compensable evaluation for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to February 1990.  He also had subsequent periods of active duty for training in the United States Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran was scheduled for a videoconference hearing before the Board in September 2013, but failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013).

With respect to the psychiatric claim, the Board notes that entitlement to service connection for psychiatric disability was denied in an unappealed December 2000 Board decision.  When pertinent official service department records that existed at the time when VA denied the claim are received following a decision on the claim, VA must reconsider the claim de novo.  38 C.F.R. § 3.156(c) (2013).  In this regard, while additional service department records were received and associated with the file in July 2003 and October 2004, such records did not exist at the time of the December 2000 decision, as they are dated in 2002 through 2004.  Accordingly, reconsideration pursuant to 38 C.F.R. § 3.156(c) is not for application.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The issue of whether new and material evidence has been presented to reopen the claim for service connection for psychiatric disability is decided herein while the other issues on appeal are addressed in the REMAND that follows the decision below. 


FINDINGS OF FACT

1.  In a December 2000 decision, the Board denied a claim of entitlement to service connection for psychiatric disability; the Veteran did not appeal the decision.  

2.  The subsequently received includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  
  
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Veteran's claim of entitlement to service connection for psychiatric disability was initially denied by the RO in a March 1990 rating decision.  The Veteran perfected an appeal of such issue.  The Veteran's claim was denied by the Board in a December 2000 decision.  Evidence considered at that time of the December 2000 Board decision consisted of service treatment records for his first period of active service, as well as records from his subsequent service in the National Guard dated from August 1994 through 1998; the report of a VA psychiatric examination in June 1991; VA outpatient treatment records dated in 2000; the record of a private psychiatric evaluation in May 2000; and the Veteran's statements.  
       
The Board concluded that service connection for psychiatric disability was not warranted because the evidence failed to show that the Veteran's current psychiatric disorder was incurred in or aggravated by service.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

In July 2007, the Veteran submitted a statement requesting that the claim of entitlement to service connection for a psychiatric disorder be reopened.  In the April 2008 rating decision on appeal, the RO denied such claim.  In the April 2012 supplemental statement of the case, the RO reopened such claim.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the December 2000 Board decision includes service treatment records from the Veteran's service in the National Guard dated from 2002 through 2004; VA outpatient treatment records dated from 2001 through July 2010; records of private psychiatric evaluations in July 2004 and February 2011; and a statement from a fellow serviceman dated in October 2007.  

Significantly, in the aforementioned private psychiatric evaluation in February 2011, the psychiatrist examined the Veteran and diagnosed severe major depressive disorder.  The examiner also reviewed the Veteran's service treatment records and treatment records since 1998.  He noted that the Veteran had traumatic experiences in service and had had recurrent exacerbations of anxiety as a result of the traumatic experiences.  He stated that he had no doubt that, "what is happening to him occurred while in service."  This opinion suggests a relationship between the Veteran's current psychiatric diagnosis and his active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order. 
  

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for psychiatric disability is granted.


REMAND

Additional development is required before the remaining issues on appeal are adjudicated.  

Regarding the issue of entitlement to service connection for psychiatric disability, the Veteran contends that he developed symptoms of anxiety and depression during his extended period of service and that they have continued since then.  His service treatment records include an August 1986 record that notes the Veteran's report of difficulty falling asleep, as well as nervousness due to feeling pressure as a result of his work.  An October 1986 record notes a provisional diagnosis of anxiety, and recommends that the Veteran be evaluated for anxiety, stress, and depression due to work; the social worker noted that the Veteran was assessed and agreed to assist in resolving identified difficulties.  The Veteran separated from active service in February 1990; a report of the separation examination is not of record.   

Post-active service records include the report of a June 1991 VA examination, which notes the Veteran's complaint of anxiety due to his service as an infantryman, and having the pressure of being responsible for other soldiers since he was a sergeant.  He explained that his anxiety manifested in gastrointestinal problems, as well as loss of hair.  The examiner diagnosed mild anxiety symptoms.  

Service treatment records for the Veteran's period of service in the United States Army National Guard, including the report of an August 1994 induction examination, are negative for evidence of a psychiatric disorder.  

A July 1997 private record indicates a diagnosis of major depression - alcohol dependency.  VA outpatient treatment records dated from April to August 2000 note the Veteran's history of anxiety and depression.  Records of private evaluations dated in May 2005 and July 2004 indicate diagnoses of severe major depressive disorder.  VA outpatient records dated from July 2009 to July 2010 note diagnoses of major depressive disorder.  As noted above, the February 2011 psychiatrist diagnosed severe major depressive disorder and appears to link it to the Veteran's active service.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In light of the Veteran's documented inservice complaints of nervousness due to work-related pressure, and the post-service medical evidence suggesting that his major depressive disorder is related to the Veteran's active service, the Board finds that the Veteran must be afforded a VA examination that addresses the etiology of all acquired psychiatric disorders present during the period of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the issues of entitlement to service connection for a right knee disability and a low back disability, the Veteran also contends that these disabilities began during his extended active service and have continued since then.  The service treatment records include an August 1985 record that shows the Veteran sought treatment for right knee pain that had been present for two weeks.  He stated that his knee began to hurt after running and marching.  A May 1986 record shows the Veteran reported experiencing back pain for the past three days as a result of falling down the stairs; the assessment was a possible bruised back.  

Post-active service records include the report of a May 1992 VA examination, which notes the Veteran's report of a right knee injury when he fell into a hole during field exercises.  The examiner diagnosed right patellar chondromalacia.    

The report of the Veteran's August 1994 induction physical examination for the United States Army National Guard is negative for complaints, treatment, or a diagnosis of a right knee or low back disorder.  A January 2002 retention examination report of medical history includes the Veteran's notes that the Veteran gave a history of recurrent back pain.  Records dated in April 2003 note the Veteran's complaint of back pain.  An April 2003 record shows the Veteran was put on a physical profile due to health issues, to include a thoracolumbar disc problem.  

VA outpatient treatment records dated from 1998 to 2000 demonstrate repeated complaints of right knee and low back pain since active service.  A September 2001 record indicates a diagnosis of degenerative disc disease at L4-5.  The report of a January 2006 Magnetic Resonance Imaging of the right knee notes an impression of minimal joint fluid.  The record of a May 2009 private orthopedic evaluation notes the Veteran's report of injuring his back in 1984 during active service, as a result of hitting a tree during a parachute jump.  He also reported that in approximately 1989, he injured his right knee during training, when he fell into a hole.  Upon examination and review of the Veteran's post-service VA outpatient treatment records, the physician diagnosed general impairment of the right knee, to include arthritis, and degenerative disc disease at L4-5 with a central disc herniation.  The physician stated that it was "likely" that the Veteran's multiple accidents and parachute jumps performed during service "contributed" to his current disabilities. 

Given the Veteran's complaints of right knee and back pain during active service, the current diagnoses of right knee arthritis and degenerative disc disease at L4-5 with a central disc herniation, and the medical evidence suggesting that these disorders are related to the Veteran's active service, the Veteran must be afforded a VA examination that addresses the etiology of his current right knee and thoracolumbar spine disabilities.  See McLendon, 20 Vet. App. 79, 83 (2006).

With respect to the rating claim, the Veteran was last afforded a VA examination for his bilateral hearing loss in March 2008.  The Veteran contends that his disability has gotten worse since that time.  Further, the Board finds the aforementioned examination inadequate to rate the disability, as the VA examiner did not comment on the functional effects of the bilateral hearing loss disability on the Veteran's activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Given the Veteran's credible assertion of increased symptomatology subsequent to the most recent VA examination, and the need for clarification regarding the functional effects of the bilateral hearing loss disability, another VA examination is necessary to assess his current level of bilateral hearing loss disability.    

Finally, the Board notes that the Veteran appears to seek ongoing treatment for his disabilities at the VA Medical Center (VAMC) in Orlando, Florida.  Given that the VA treatment records are relevant to the issues on appeal, the originating agency must obtain all available, pertinent records from July 2010 to the present.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA outpatient treatment records from the VA Medical Center in Orlando, Florida from July 2010 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran so notified.

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be examined by a psychiatrist or to determine the etiology of each acquired psychiatric disorder, to include major depressive disorder, present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion with respect to each acquired psychiatric disorder, to include major depressive disorder, present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service. 

The examiner is requested to comment on the Veteran's service treatment records from his active period of service, which include an August 1986 record that notes the Veteran's report of difficulty falling asleep, as well as nervousness due to feeling pressure as a result of his work, and an October 1986 record that notes a provisional diagnosis of anxiety, and requests an evaluation for anxiety, stress, and depression due to work.  The examiner must also consider and comment on the report of a February 2011 private psychiatric evaluation, which notes a diagnosis of severe major depressive disorder and appears to relate the disorder to service.

For purposes of the opinions, the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

3.  The RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of each right knee disorder present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service. 

The examiner is requested to comment on the Veteran's service treatment records from his active period of service, which include an August 1985 record that shows the Veteran sought treatment for right knee pain that had been present since running and marching two weeks earlier.  The examiner must also consider and comment on the report of a May 2009 private orthopedic evaluation, which indicates a diagnosis of general impairment of the right knee, to include arthritis, and includes the physician's comment that it was "likely" that the Veteran's multiple accidents and parachute jumps performed during service "contributed" to his current disabilities. 

For purposes of the opinions, the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

4.  The RO or the AMC should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the etiology of each low back disorder present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service. 

The examiner is requested to comment on the Veteran's service treatment records from his active period of service, which include a May 1986 record that notes a history of back pain for the past three days as a result of falling down the stairs; the assessment was a possible bruised back.  The examiner is also requested to comment on the service treatment records from the Veteran's service in the United States Army National Guard, to include a January 2002 retention examination report of medical history that notes a history of recurrent back pain; records dated in April 2003 that note reports of back pain; and an April 2003 record that shows the Veteran was put on a physical profile due to health issues, to include a thoracolumbar disc problem.  The examiner must also consider and comment on the report of a May 2009 private orthopedic evaluation, which indicates a diagnosis of degenerative disc disease at L4-5 with a central disc herniation, and includes the physician's comment that it was "likely" that the Veteran's multiple accidents and parachute jumps performed during service "contributed" to his current disabilities. 

The examiner should assume that the Veteran is credible for purposes of the opinions.

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

5.  The RO or the AMC should afford the Veteran a VA examination in order to determine the current degree of severity of his service-connected bilateral hearing loss disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a description of the functional effects of the disability on the Veteran's activities.

6.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Thereafter, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


